Citation Nr: 0634323	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
disc disease of the cervical and thoracic spine, rated 
together as 20 percent disabling during the period prior to 
September 26, 2003.

2.  Entitlement to a higher initial rating for degenerative 
disc disease of the cervical spine, rated 20 percent 
disabling since September 26, 2003.

3.  Entitlement to an increased rating for degenerative joint 
and disc disease of the lumbar spine, currently evaluated as 
20 percent disabling, and rated in combination with 
degenerative disc disease of the thoracic spine since 
September 26, 2003. 

4.  Entitlement to a higher initial rating for degenerative 
joint disease of the right shoulder, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
February 1972 to November 1999, when he retired.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a January 2000 decision by the RO in 
Seattle, Washington that, in pertinent part, granted service 
connection and a 20 percent rating for degenerative disc 
disease of the cervical and thoracic spine, granted service 
connection and a 10 percent rating for degenerative joint 
disease of the lumbosacral spine, and granted service 
connection and a 10 percent rating for degenerative joint 
disease of the right shoulder.  The veteran appealed for 
higher ratings for the cervical and thoracic spine disability 
and for the right shoulder disability.  In July 2002, the 
veteran filed a claim for an increased rating for the 
service-connected lumbosacral spine disability.  

This case also comes to the Board on appeal from a February 
2003 rating decision that granted a 20 percent rating for 
degenerative joint disease of the lumbosacral spine; the 
veteran appealed for an increased rating.  In a May 2006 
supplemental statement of the case, the RO informed the 
veteran that due to the September 26, 2003 revision in the 
rating criteria pertaining to spine disabilities, his 
thoracic spine disability would now be rated in combination 
with his lumbosacral spine disability as 20 percent 
disabling, and that his cervical spine disability would be 
rated as 20 percent disabling.

Finally, the Board notes that in an August 2005 rating 
decision, the RO denied service connection for a coccyx 
disability.  A notice of disagreement was received from the 
veteran in November 2005, and a statement of the case was 
issued in August 2006.  As a timely substantive appeal has 
not been received from the veteran on this issue, the issue 
is not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2006).


FINDINGS OF FACT

1.  During the period prior to September 26, 2003, the 
veteran's service-connected cervical and thoracic spine 
disability, including degenerative disc disease and 
arthritis, was manifested by no more than moderate 
intervertebral disc syndrome of the cervical spine, and no 
more than moderate limitation of motion of the cervical 
spine.

2.  Since September 26, 2003, the veteran's service-connected 
degenerative disc disease of the cervical spine is manifested 
by no more than moderate intervertebral disc syndrome of the 
cervical spine, and no more than moderate limitation of 
motion of the cervical spine.

3.  The veteran's lumbar and thoracic spine disability is 
manifested by no more than moderate intervertebral disc 
syndrome of the thoracic and lumbar spine, and no more than 
moderate limitation of motion of the thoracic and lumbar 
spine.

4.  The veteran's service-connected right shoulder disability 
is manifested by arthritis and pain.  The right arm can be 
raised to well above the shoulder level.


CONCLUSIONS OF LAW

1.  During the period prior to September 26, 2003, the 
criteria for a rating in excess of 20 percent for a cervical 
and thoracic spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

2.  Since September 26, 2003, the criteria for a rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

3.  The criteria for a rating in excess of 20 percent for a 
thoracic and lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, 5243 (2006).

4.  The criteria for a rating higher than 10 percent for 
degenerative joint disease of the right shoulder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5010, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in April 2001, August 2002 and 
January 2005, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims for higher ratings, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claims.  

In addition, the veteran was provided with a copy of the 
appealed rating decisions, as well as Statements of the Case 
(SOCs) dated in May 2002 and November 2003, and Supplemental 
Statements of the Case (SSOCs) dated in April 2003 and May 
2006.  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, medical records from an 
Air Force facility, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating (such as the veteran's claim for an 
increased rating for a lumbosacral spine disability); the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).    

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, and 4.45, concerning functional loss due to 
pain should be considered when evaluating limitation of 
motion from a disability.  


Spinal Rating Criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

During the pendency of this appeal, the rating criteria 
pertaining to intervertebral disc syndrome were amended on 
September 23, 2002, and the rating criteria for the spine 
were amended on September 26, 2003.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

Under the old rating criteria, in effect prior to September 
26, 2003, limitation of motion of the cervical spine is rated 
10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  Limitation of motion of the thoracic spine is rated 0 
percent when slight, 10 percent when moderate, and 10 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  
Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Under the old rating criteria, in effect prior to September 
26, 2003, lumbosacral strain is rated 10 percent when there 
is characteristic pain on motion.  It is rated 20 percent 
when there is muscle spasm on extreme forward flexion, and 
unilateral loss of lateral spine motion in the standing 
position.  It is rated 40 percent when severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Under the old criteria, in effect prior to September 23, 
2002, intervertebral disc syndrome is rated 10 percent when 
mild, 20 percent when moderate, with recurring attacks, and 
40 percent when severe, with recurring attacks and 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the new rating criteria, effective September 26, 2003, 
and under the General Rating Formula for Diseases and 
Injuries of the Spine, the following ratings are to be 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees; or, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or, the combined range of motion of 
the cervical spine is greater than 170 degrees but not 
greater than 335 degrees; or there is muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating requires forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, the combined range of 
motion of the cervical spine is not greater than 170 degrees; 
or, there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is assigned when the forward flexion of the cervical spine is 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating requires unfavorable 
ankylosis of the entire cervical spine; forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242 (2005).  Any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. Id., Note 1.  
Disabilities of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  Id., Note 6.

Under the new criteria of Code 5293, effective September 23, 
2002, and Code 5243, effective September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, a 
10 percent rating is assigned when there are incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
rating is assigned when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).

Analysis

The veteran contends that his service-connected disabilities 
of the cervical spine, thoracic spine, lumbar spine, and 
right shoulder are more disabling than currently evaluated.  
He contends that a separate rating should be assigned for his 
thoracic spine disability, and that it should not be rated in 
combination with his cervical or lumbosacral spine 
disabilities.

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions; service 
medical records; medical records from an Air Force facility; 
and VA medical records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Evaluation of Degenerative Disc Disease of the Cervical 
and Thoracic Spine Prior to September 26, 2003

At a July 1999 VA examination, the veteran complained of 
intermittent thoracic spine pain.  On examination, there was 
no tenderness of the paravertebral muscle grouping in the 
thoracic spine, no trigger points and no muscle spasms.  An 
X-ray study showed mild spurring of the lower thoracic 
vertebral bodies, and degenerative changes in C5, C6 and C7.  
The diagnostic impression was lower cervical degenerative 
disc disease with mild lower thoracic degenerative change.

In a January 2000 decision, the RO granted service connection 
and a 20 percent rating for degenerative disc disease of the 
cervical and thoracic spine, rated together.  The veteran 
appealed for a higher rating.

By a letter dated in July 2002, an Air Force physician noted 
that he examined the veteran for his complaints of back pain.  
He opined that the veteran had mid-level thoracic disc 
disease and a likely compression injury in the mid-thoracic 
spine.

At a November 2002 VA examination of the cervical and 
thoracic spine, upper extremity sensory function was 
decreased to pinprick on the volar aspect of the hand on the 
middle finger and index finger.  Motor function of the upper 
extremities was normal.  On examination of the cervical 
spine, there was radiation of pain on movement, muscle spasm, 
and tenderness, with no radiculopathy.  There was tenderness 
of the paraspinal muscles of the cervical spine.  Range of 
motion of the cervical spine was as follows:  flexion from 0 
to 60 degrees, extension from 0 to 30 degrees, right and left 
lateral bending from 0 to 40 degrees, and right and left 
rotation from 0 to 80 degrees.  Range of motion was not 
additionally affected by fatigue, weakness, lack of endurance 
or incoordination.  There was no ankylosis.  On examination 
of the thoracic spine, there was radiation of pain on 
movement, muscle spasm, and tenderness.  Straight-leg raising 
tests were positive on the right at 40 degrees, and positive 
on the left at 30 degrees.  The pertinent diagnosis was 
degenerative disc disease of the cervical and thoracic spines 
with residuals.

Since the effective date of service connection, the medical 
records indicate few abnormal neurological findings referable 
to cervical or thoracic disc problems, and these mainly 
involve radiation of pain.  Considering the veteran's 
cervical and thoracic spine disability under the old criteria 
of Diagnostic Codes 5290 and 5293, the medical evidence dated 
prior to September 26, 2003 does not show that the veteran's 
degenerative disc disease of the cervical and thoracic spine 
was manifested by severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief, as required for a 
40 percent rating under Diagnostic Code 5293.  No more than 
moderate (20 percent) intervertebral disc syndrome is shown.  
The evidence also does not show that the veteran had severe 
limitation of motion of the cervical spine, as required for a 
higher rating under Diagnostic Code 5290.  There is no 
evidence of even more limitation of motion due to pain on 
use, including to the degree required for a rating higher 
than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.

Considering the veteran's cervical and thoracic spine 
disability under the new criteria of Diagnostic Code 5293 (as 
in effect on September 23, 2002), the medical evidence dated 
prior to September 26, 2003 does not show that the veteran's 
degenerative disc disease of the cervical and thoracic spine 
was manifested by incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, as required for a 40 percent 
rating.  Moreover, separate ratings under orthopedic and 
neurological codes would not result in a combined rating 
higher than what could be assigned under the old version of 
Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The Board finds that degenerative disc disease of the 
cervical and thoracic spine was 20 percent disabling from the 
effective date of service connection until September 26, 
2003, and "staged ratings" (different percentage ratings 
for different periods of time, since the effective date of 
service connection, based on the facts found) are not 
warranted.  See Fenderson, supra.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for degenerative disc disease of 
the cervical and thoracic spine during the period prior to 
September 26, 2003.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

B.  Evaluation of Degenerative Disc Disease of the Cervical 
Spine since September 26, 2003

At an April 2004 VA examination, the veteran complained of 
neck pain.  He could function with the pain with significant 
difficulties.  Doctors recommended rest to treat the 
symptoms.  Sensory and motor function of the upper 
extremities was normal.  Range of motion of the cervical 
spine was as follows:  flexion from 0 to 45 degrees, 
extension from 0 to 40 degrees, right lateral bending from 0 
to 40 degrees, left lateral bending from 0 to 20 degrees, 
right rotation from 0 to 40 degrees, and left rotation from 0 
to 60 degrees.  The examiner indicated that fatigue, 
weakness, lack of endurance or incoordination did not affect 
range of motion.  Pain limited range of motion and pain began 
at all extreme ranges of motion.  There was no ankylosis.  
The pertinent diagnosis was degenerative disc disease of the 
cervical spine.

At a February 2006 VA examination, the veteran complained of 
neck pain which radiated to the upper back on the left.  He 
reported that pain traveled to his neck with burning, aching 
and cramping pain he rated at nine on a scale of one to ten.  
He said the pain came by itself and was relieved by rest.  He 
said that during the pain he could function, but in a limited 
manner.  He denied any time lost from work.  On examination, 
sensory and motor function of the upper extremities was 
normal.  There was radiation of pain on movement of the 
cervical spine, and there was muscle spasm in the paraspinal 
muscles.  There was tenderness at C5.  Range of motion of the 
cervical spine was as follows:  flexion from 0 to 30 degrees, 
extension from 0 to 30 degrees, right and left lateral 
flexion from 0 to 30 degrees, right rotation from 0 to 60 
degrees, and left rotation from 0 to 80 degrees.  There was 
no pain, fatigue, weakness, lack of endurance, or 
incoordination.  The examiner stated that without resorting 
to speculation, he could not determine additional limitations 
in degrees.  An intervertebral disc examination from C3 to S1 
showed no sensory deficit, motor weakness, or abnormal 
reflexes.  The pertinent diagnosis was degenerative disc 
disease of the cervical spine.  In an April 2006 addendum, 
the examiner stated that range of motion of the cervical 
spine was limited by stiffness.  He opined that the veteran's 
radiation of pain was most likely referable to the 
subscapular nerve.

After comparing the criteria of the old diagnostic codes to 
the evidence during the period prior to September 26, 2003, 
and after comparing the criteria of the new diagnostic codes 
to the evidence, the Board finds that rating the veteran's 
cervical and thoracic spine disability under the old version 
of Diagnostic Code 5293 would be to his advantage and provide 
him with a higher evaluation.  With regard to the new 
criteria for intervertebral disc syndrome effective on 
September 23, 2002, the veteran does not have the required 
duration of yearly incapacitating episodes for a higher 
rating, and separate ratings under orthopedic and 
neurological codes would not result in a combined rating 
higher than what could be assigned under the old version of 
Code 5293.  Thus the Board will use the old version of Code 
5293 in the present case.

Since September 26, 2003, the medical records indicate few 
abnormal neurological findings referable to cervical disc 
problems, and these mainly involve radiation of pain.  
Considering the veteran's cervical spine disability under the 
old criteria of Diagnostic Codes 5290 and 5293, the medical 
evidence dated prior to September 26, 2003 does not show that 
the veteran's degenerative disc disease of the cervical and 
thoracic spine was manifested by severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, as 
required for a 40 percent rating under Diagnostic Code 5293.  
No more than moderate (20 percent) intervertebral disc 
syndrome is shown.  The evidence also does not show that the 
veteran had severe limitation of motion of the cervical 
spine, as required for a higher rating under Diagnostic Code 
5290.  There is no evidence of even more limitation of motion 
due to pain on use, including to the degree required for a 
rating higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for degenerative disc disease of 
the cervical spine during the period since September 26, 
2003.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra. 

C.  Evaluation of Degenerative Joint Disease of the Lumbar 
Spine (Rated Together with Degenerative Disc Disease of the 
Thoracic Spine after September 26, 2003)

In July 2002, the veteran filed a claim for an increased 
rating for the service-connected lumbosacral spine 
disability.

Initially, the Board notes that RO originally rated the 
veteran's degenerative joint disease (arthritis) of the 
lumbosacral spine as 20 percent disabling prior to September 
26, 2003 under Diagnostic Code 5293, and since that date, has 
rated this disability in combination with degenerative disc 
disease of the thoracic spine.

At a July 1999 VA examination, the veteran complained of 
lumbar spine pain and stiffness.  On examination of the 
lumbar spine, there was no tenderness of the paravertebral 
muscle grouping in the lumbosacral spine, no trigger points 
and no muscle spasms.  There was normal curvature of the 
spine, with no spinal or costovertebral angle tenderness.  
Straight leg raising was performed from 0 to 90 degrees on 
the right with pain in the hip, and from 0 to 90 degrees on 
the left without discomfort.  Range of motion of the 
lumbosacral spine was as follows:  forward flexion to 94 
degrees with smooth single stage recovery, extension from 0 
to 30 degrees with discomfort, lateral bending to the right 
from 0 to 35 degrees, to the left from 0 to 40 degrees, both 
without discomfort, right and left rotation from 0 to 35 
degrees without discomfort.  An X-ray study showed mild facet 
osteoarthritis on the right at L5-S1.

By a letter dated in July 2002, an Air Force physician noted 
that he examined the veteran for his complaints of back pain.  
He indicated that the veteran complained of low back pain and 
spasms, and said the pain radiated down his left leg 
posteriorly.  The doctor opined that these symptoms were 
consistent with sciatica.  A January 2000 X-ray study of the 
lumbar spine lumbar spondylosis and a chronic anterior 
superior corner fracture of L4. He enclosed a copy of his 
office note from that day, which showed a diagnostic 
assessment of lumbar pain which could very well be chronic 
muscular strain and/or sciatic nerve irritation, and added 
that the veteran had some radicular symptoms and signs on the 
left side.

At a September 2002 VA examination of the low back, the 
veteran complained of chronic back pain which limited his 
ability to stand more than ten minutes.  On examination, 
there was radiation of pain on movement.  Muscle spasms and 
tenderness were present.  Straight-leg raising was positive 
on the right at 75 degrees, and on the left at 60 degrees.  
There was muscle spasm of the paraspinal muscles of the 
lumbar area on both sides.  There was no radiculopathy.  
Range of motion of the lumbar spine was as follows:  flexion 
from 0 to 95 degrees, and extension, right and left lateral 
bending, and right and left rotation were all performed from 
0 to 20 degrees.  The diagnostic assessment was degenerative 
joint disease of the lumbosacral spine and tendonitis.

At a November 2002 VA spine examination, the veteran reported 
that he had flare-ups of low back pain once weekly, on 
average lasting four to six hours.  He said the pain made it 
impossible to stand straight.  He said the pain did not 
travel to other parts of the body.

At an April 2004 VA examination, the veteran complained of 
low back pain, and said he had physician-recommended bed rest 
many times.  He had functional impairment of inability to 
lift.  He had time lost from work for two days.  He also 
complained of sharp pain between the shoulders, with 
functional impairment of no overhead reaching and activities.  
On examination, sensory and motor function of the lower 
extremities was normal.  There was radiation of pain on 
movement, muscle spasm in the paraspinal muscles, and 
tenderness at T7.  Straight-leg raising was positive on the 
right at 60 degrees and on the left at 45 degrees.
Range of motion of the lumbar spine was as follows:  flexion 
from 0 to 90 degrees, extension from 0 to 25 degrees, right 
and left lateral bending from 0 to 30 degrees, and right and 
left lateral rotation from 0 to 25 degrees.  The examiner 
indicated that fatigue, weakness, lack of endurance or 
incoordination did not affect range of motion.  Pain limited 
range of motion and pain began at all extreme ranges of 
motion.  There was no ankylosis.  The pertinent diagnosis was 
degenerative joint disease of the lumbosacral spine, and 
degenerative disc disease of the thoracic spine.

In October 2004, the veteran submitted a copy of a treatment 
note from Fairchild Air Force Base, dated in August 2004.  
This record reflects that a recent magnetic resonance imaging 
(MRI) scan of the low back showed diffuse degenerative joint 
disease, irregular disc bulge at L2-3, mild stenosis, broad-
based disc bulge at L3-4, and moderate to severe disc bulge 
at L4-5.  The provisional diagnosis was low back pain and 
degenerative joint disease.

At a February 2006 VA examination, the veteran complained of 
low back pain which radiated to the left buttock and leg, and 
consistent pain between his shoulder blades.  He said his 
pain was at the level of nine on a scale of one to ten.  He 
said that with pain he required complete bed rest.  He 
reported functional impairment of difficulty standing and 
walking.  He denied any time lost from work.  On examination, 
there was normal sensory and motor function of the lower 
extremities.  On examination of the thoracolumbar spine, 
there was radiation of pain on movement, and there was muscle 
spasm in the paraspinal muscles.  There was tenderness at 
T12.  Straight-leg raising tests were negative bilaterally.  
Range of motion of the lumbar spine was as follows:  flexion 
from 0 to 70 degrees, extension from 0 to 20 degrees, right 
and left lateral flexion from 0 to 20 degrees, and right and 
left rotation from 0 to 20 degrees.  There was no pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner stated that without resorting to speculation, he 
could not determine additional limitations in degrees.  An 
intervertebral disc examination from C3 to S1 showed no 
sensory deficit, motor weakness, or abnormal reflexes.  There 
was no bowel dysfunction, bladder dysfunction, or erectile 
dysfunction.  The pertinent diagnosis was intervertebral disc 
syndrome.  In an April 2006 addendum, the examiner stated 
that range of motion of the thoracolumbar spine was limited 
by stiffness.  He opined that the veteran's radiation of pain 
was most likely referable to the femoral nerve.

After comparing the criteria of the old diagnostic codes to 
the evidence, and after comparing the criteria of the new 
diagnostic codes to the evidence, the Board finds that rating 
the veteran's thoracic and lumbosacral spine disability under 
the old version of Diagnostic Code 5293 would be to his 
advantage and provide him with a higher evaluation.  With 
regard to the new criteria for intervertebral disc syndrome 
effective on September 23, 2002, the veteran does not have 
the required duration of yearly incapacitating episodes for a 
higher rating, and separate ratings under orthopedic and 
neurological codes would not result in a combined rating 
higher than what could be assigned under the old version of 
Code 5293.  Thus the Board will use the old version of Code 
5293 in the present case.

The medical records indicate few abnormal neurological 
findings referable to thoracic or lumbosacral disc problems, 
and these mainly involve radiation of pain.  
Considering the veteran's thoracolumbar spine disability 
under the old criteria of Diagnostic Code 5293, the medical 
evidence dated prior to September 23, 2002 does not show that 
the veteran's degenerative disc disease of the thoracic and 
lumbosacral spine was manifested by severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief, as required for a 40 percent rating under Diagnostic 
Code 5293.  No more than moderate (20 percent) intervertebral 
disc syndrome is shown.  The evidence also does not show that 
the veteran had severe limitation of motion of the lumbar 
spine, as required for a higher rating under Diagnostic Code 
5292.  There is no evidence of even more limitation of motion 
due to pain on use, including to the degree required for a 
rating higher than 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a thoracolumbar spine 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra. 

D.  Evaluation of Degenerative Joint Disease of the Right 
Shoulder

The RO has rated the right shoulder disability as 10 percent 
disabling under Diagnostic Code 5010.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, traumatic arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which pertains 
to limitation of motion of the arm, limitation of motion of 
the major (dominant) arm is rated 20 percent when limited to 
the shoulder level, and 30 percent when limited to midway 
between the side and shoulder level. When limited to 25 
degrees from the side, a 40 percent rating is warranted for 
the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

At a July 1999 VA examination, the veteran complained of 
constant right shoulder pain, and said it was difficult to do 
a lot of things with his right arm.  On examination, there 
was no tenderness over the anterior glenohumeral join as well 
as the right acromioclavicular joint.  Range of motion of the 
right shoulder was as follows:  active flexion from 0 to 180 
degrees without discomfort, active extension from 0 to 58 
degrees without discomfort, active abduction from 0 to 165 
degrees without discomfort, passive "internal" rotation 
from 0 to 90 degrees without discomfort, and passive 
"internal" rotation from 0 to 50 degrees with discomfort.  
The pertinent diagnosis was degenerative joint disease of the 
right shoulder.  Mild degenerative changes of the humeral 
head were shown on X-ray study.

By a letter dated in July 2002, an Air Force physician noted 
that he examined the veteran for his complaints of back and 
right shoulder pain.  He opined that the veteran's shoulder 
symptoms were consistent with impingement of the right 
shoulder.  He enclosed a copy of his office note from that 
day, which showed full range of motion in abduction and 
flexion of the right shoulder.

At a November 2002 VA examination, the veteran complained of 
constant right shoulder pain.  He said that due to his right 
shoulder disability, he could not sleep on his right side, 
play ball, or raise his arm overhead for more than a short 
period of time.  On examination, the examiner noted that the 
veteran was right-handed.  Range of motion of the right 
shoulder was as follows:  flexion from 0 to 160 degrees, 
abduction from 0 to 150 degrees, external rotation from 0 to 
70 degrees, and internal rotation from 0 to 110 degrees.  The 
examiner opined that the veteran's range of motion of the 
right shoulder was affected by pain, but was not additionally 
affected by fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis.  The pertinent 
diagnosis was degenerative arthritis of the right shoulder 
with residuals.

At an April 2004 VA examination, the veteran complained of 
right shoulder pain and said he was unable to perform lifting 
and overhead reaching and activities.  On examination, there 
was tenderness in the right shoulder.  Range of motion of the 
right shoulder was as follows:  flexion from 0 to 170 
degrees, abduction from 0 to 170 degrees, external rotation 
from 0 to 90 degrees, and internal rotation from 0 to 60 
degrees.  Fatigue, weakness, lack of endurance or 
incoordination did not affect range of motion of the 
shoulders.  Pain limited range of motion of the right 
shoulder, and pain began at 170 degrees of flexion and 
abduction.  There was no ankylosis.  The pertinent diagnosis 
was degenerative joint disease of the right shoulder.

At a February 2006 VA examination, the veteran complained of 
pain, weakness, stiffness, lack of endurance and fatigability 
of the right shoulder.  He said he could not raise his arm 
above and beyond the back for more than a few minutes.  He 
said he had lost no time from work.  On examination, there 
was tenderness of the right shoulder.  Range of motion of the 
right shoulder was as follows:  flexion from 0 to 170 
degrees, abduction from 0 to 170 degrees, external rotation 
from 0 to 60 degrees, and internal rotation from 0 to 20 
degrees.  There was no pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner stated that 
without resorting to speculation, one could not determine 
additional limitations in degrees.

The veteran's range of motion in the right shoulder, with 
flexion to 170 degrees and abduction to 170 degrees on the 
2006 VA examination, is much better than what is contemplated 
for a 20 percent rating under Diagnostic Code 5201.  The 
medical evidence does not demonstrate that the veteran's 
right arm is limited to shoulder level, as required for a 
higher 20 percent rating.  There is no evidence of even more 
limitation of motion due to pain on use, including to the 
degree required for a rating higher than 10 percent.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

Since the limitation of motion of the veteran's right 
shoulder is noncompensable under Diagnostic Code 5201, a 
rating of 10 percent is for application for this joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Lastly, there is no showing that the veteran's back and right 
shoulder disabilities present so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluations on an extra-schedular basis.  See 38 C.F.R. § 
3.321.  Specifically, the record is devoid of evidence 
showing that the veteran's back and right shoulder 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation). 

Moreover, it should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.2.  In view of this, and the lack of evidence that 
the veteran's service-connected back and right shoulder 
disabilities, in and of themselves, have required frequent 
periods of hospitalization or have otherwise rendered 
impractical the application of the regular schedular 
standards, the Board is not required to remand this claim to 
the RO for actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating higher than 20 percent is not warranted for 
degenerative disc disease of the cervical and thoracic spine 
during the period prior to September 26, 2003.

A rating higher than 20 percent is not warranted for 
degenerative disc disease of the cervical spine during the 
period after September 26, 2003.

A rating higher than 20 percent is not warranted for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine and thoracic spine.

A rating higher than 10 percent is not warranted for 
degenerative joint disease of the right shoulder.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


